Citation Nr: 0736667	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  06-26 443	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for injury to 
Muscle Group XI, residuals of gunshot wound right lower leg, 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for scar, 
residuals of gunshot wound right lower leg, evaluated as 10 
percent disabling from November 19, 1945, and zero percent 
disabling from November 16, 1950.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2005 rating decision by the RO in Nashville, 
Tennessee.


FINDING OF FACT

On September 13, 2007, prior to the promulgation of a 
decision in this appeal, the Board received notification from 
the appellant that he was withdrawing his appeal on all 
issues.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


